Citation Nr: 1223341	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  01-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  His military occupational specialty was a Wheel Vehicle Repairman.

This matter came to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for residuals of prostate carcinoma.  

In a December 2008 decision, the Board determined that new and material evidence had not been received to reopen a service connection claim for residuals of hepatitis A, and denied entitlement to service connection for prostate cancer.  The Veteran filed a timely appeal.  In October 2009, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's December 2008 decision.  

In April 2010, the Board reopened and remanded the issues of entitlement to service connection for hepatitis, other than type A or C, and entitlement to service connection for prostate cancer.  

In an August 2011 rating decision, the RO granted entitlement to service connection for hepatitis A, resolved and hepatitis B, inactive, assigning a noncompensable rating, effective September 7, 1999.  The grant of service connection constituted a full award of the benefit sought on appeal as to that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his attorney submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

The Board acknowledges that the Veteran's attorney requested copies of the service personnel records referenced in the August 2011 supplemental statement of the case.  The service personnel records referenced and received are duplicative of records already on file, and were of record at the time of the December 2008 Board decision and October 2009 JMR.  

The appeal is REMANDED to the VA San Juan RO.  VA will notify the Veteran if further action is required.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2011).

The Veteran asserts that his prostate cancer is due to Agent Orange exposure during his active service.  The Veteran's DD Form 214 reflects that he had foreign service in Thailand only, and that he was awarded a National Defense Service Medal and a Marksman medal.  The Veteran asserts that while serving in Thailand, he had a temporary duty assignment in Vietnam from January 16, 1967, to January 19, 1967.  

As detailed in the April 2010 Board Remand, the JMR indicated that the RO did not comply with the Board's October 2006 remand instructions because it did not submit copies of the Camp Friendship morning report and excerpt regarding the 14th Transportation Batallion to the National Personnel Records Center (NPRC) for it to confirm whether those documents or any other document in the personnel folder confirmed the Veteran's alleged service in Vietnam in January 1967.  In the April 2010 Board Remand, the RO was specifically instructed to submit copies of the Camp Friendship morning report, and excerpt regarding the 14th Transportation Battalion to the NPRC, and ask that NPRC confirm whether this or any other document in the personnel folder confirms that the Veteran served in Vietnam in January 1967.

In April 2010, the RO submitted a request to NPRC through the Personnel Information Exchange System (PIES).  The initial request was as follows:

MORNING REPORTS, SEARCH MORNING REPORTS OF <<CAMP FRIENDSHIP 14TH TRANSPORTATION BATALION [sic]>> FROM <<10/01/1967>> TO <<12/26/1967>> CONTAINING REMARKS REGARDING <<IDENTIFY VIETNAM SERVICE>> (NOTE:  MORNING REPORTS WERE RARELY CREATED AFTER 1974)

The RO also requested that the NPRC furnish dates of service in Vietnam, and furnish any documents showing exposure to herbicides.  

An April 2011 NPRC PIES response to the initial requests states as follows:

THE ALLEGATION HAS BEEN INVESTIGATED AND THE FOLLOWING RESULTS WERE FOUND:  <<A SEARCH OF THE 14TH TRANS BN FOR 10/01/67-12/16/67 ARE NEGATIVE.  THE 57TH MAINT CO IS LOCATED IN THAILAND.>>

The NPRC also responded that there was no evidence in the Veteran's file to substantiate service in the Republic of Vietnam and no records of exposure to herbicides.  

The Board finds that the RO's PIES request did not comply with the April 2010 Remand instructions and thus Remand is necessary for compliance.  Specifically, it is not clear that the RO submitted copies of the Camp Friendship morning report, and excerpt regarding the 14th Transportation Battalion to the NPRC.  Rather, it appears that the RO instructed the NPRC to search morning reports dated from 10/01/67 to 12/26/67; this despite the fact that the Veteran is claiming that he had Vietnam service in January 1967.  The RO is requested to submit copies of the Camp Friendship morning report, and excerpt regarding the 14th Transportation Battalion to the NPRC, and ask that NPRC confirm whether this or any other document in the personnel folder confirms that the Veteran served in Vietnam in January 1967.

The evidence of record also contains a May 2009 Veterans Benefits Administration (VBA) Fast Letter 09-20 pertaining to 'Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.'  Attached is a 'Memorandum for the Record' pertaining to 'Herbicide use in Thailand during the Vietnam Era.'  The 'Memorandum' specifically discusses the use of tactical herbicides in Thailand and non-tactical herbicides within fenced perimeters.  Despite these documents being associated with the claims folder subsequent to the April 2010 Board Remand, this evidence was not referenced or discussed in the August 2011 supplemental statement of the case (SSOC).  Such 'Fast Letter' and 'Memorandum' constitutes additional pertinent evidence and should have been addressed in the August 2011 SSOC.  38 C.F.R. § 19.31(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO is requested to submit copies of the Camp Friendship morning report, and excerpt regarding the 14th Transportation Battalion to the NPRC, and ask that NPRC confirm whether this or any other document in the personnel folder confirms that the Veteran served in Vietnam in January 1967.  All such efforts and responses must be documented and associated with the claims folder.  

2.  Upon completion of the above-requested development, the RO should readjudicate entitlement to service connection for prostate cancer, to include consideration of the May 2009 'Fast Letter' and 'Memorandum for the Record' pertaining to herbicide use in Thailand during the Vietnam war.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a SSOC and given the opportunity to respond thereto.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



